DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to communication filed on 02/19/2021.
Claims 3 and 16 have been cancelled. Claims 21 – 22 are newly added. Claims 1 – 2, 4 – 15, 17 - 22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4 – 15, 17 - 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wexler et al (U.S. 2015/0006492 A1).
♦As per claims 1, 14,
Wexler discloses a computer implemented method, system (Fig. 1 – 3), comprising:
“displaying a user interface for submitting content to a collaboration system, the collaboration system comprising a collaboration system data store” See Fig. 2, 6, 12, paragraph 0034, 0044 0124 of Wexler wherein user can add/create a new entry in the knowledge base using tagging function [“the system 100 can include multiple APIs to integrate search operations across multiple third party information systems (e.g., customer service software solutions ("CSS"), customer relationship management systems ("CRM"), issue ticketing systems, collaboration software platforms, and/or search engines (e.g., GOOGLE, BING, etc.))] . The collaboration system corresponds to one of the third party information systems.
“monitoring a user input control of the user interface” See Fig. 1 – 2, 5A, paragraph 0006, 0013, 0033, 0055, 0117 – 0118 of Wexler wherein the user can input the search into the system [ “monitor search activity of the user”, “Use and/or access to the validated content (e.g., the answer object) can be monitored to add additional information”].
“receiving user input in the user input control, the user input comprising a search term related to a subject matter topic” See Fig. 1 – 2, 5A, abstract, paragraphs 0005, 0055, 0117 – 0118 of Wexler wherein the user can input the search into the system [“tech support issue”; “The generation component 208 can also be configured to capture search activity, for example, search activity performed on browser applications and/or third party search tools”].
“communicating the user input or data derived therefrom to a query redirection record system, the query redirection record system comprising a query redirection record system data store separate from the collaboration system data store and configured to store a number of query redirection records” See Fig. 1 – 3, paragraph 0044, 0058, 0064 of query redirection record system data store” corresponds to the knowledge base 207 in Fig. 2. The collaboration system corresponds to the third party information systems or information sources [“The generation component 208 can be configured to created validated information as a container with links and/or clipped content from a plurality of information sources”].
“receiving a search result set from the query redirection record system, the search result set including one or more query redirection records corresponding to the subject matter topic related to the search term of the user input, and each query redirection record including a respective link providing a respective location of respective help content stored in the collaboration system data store, the help content corresponding to the subject matter topic” See Fig. 1 – 2, 5B, paragraphs 0059 – 0060, 0064, 0119 – 0120, 0141 of Wexler wherein the “validated results” including links are returned [“source material (e.g., URLs, publications, etc.) can be referenced in the validated information to allow users to easily retrieve an originating URL as desired”], and user  can select a particular result for further navigation [“The generation component 208 can be configured to created validated information as a container with links and/or clipped content from a plurality of information sources”].
“displaying one or more of the query redirection records received in the search result set, each displayed query redirection record being displayed with a link control which, when activated, retrieves the respective help content from the collaboration system data store” See Fig. 9 – 10, paragraphs 0064, 0141 of Wexler wherein the results are displayed as links [“the validated information can be displayed in conjunction with any linked information sources are required to solve a particular problem a user can clip information from any number of sources, and/or provide links to any number of information sources”; “The source information can include a source URL at 1108, a link to the original article at 1110”].
♦As per claims 2, 15,
“detecting activation of the link control; and in response detecting activation of the link control, redirecting to the help content” See abstract, paragraphs 0059 – 0060, 0064, 0141 of Wexler wherein the results are displayed as links [“the validated information can be displayed in conjunction with any linked sources referenced in the validated information”, “The source information can include a source URL at 1108, a link to the original article at 1110”].
♦As per claims 4, 17,
“wherein following redirection to the help content the user input received in the user input control is not submitted to the collaboration system” See Fig. 5A - 5B, paragraph 0044, 0067 of Wexler wherein different sources can be used and the sources can be external to the knowledge base.
♦As per claims 5,
“wherein following redirection to the help content the method further comprises: detecting activation of a submit control; and submitting the user input to the collaboration system” See Fig. 8 – 11 of Wexler wherein the user submit the search.
♦As per claims 6, 11, 18,
“the search result set includes a plurality of query redirection records; and displaying one or more of the query redirection records comprises displaying a plurality of query redirection records in an order of priority” See paragraphs 0068, 0107, of Wexler wherein results are ranked [“system 200 and/or engine 204 can include promotion component 210 configured to manage scoring, ranking, and ordering of search results”].
♦As per claims 7, 12, 19,
“wherein the order of priority of the displayed query redirection records is based on context associated with the user input” See paragraph 0052 of Wexler [“component 208 can be configured to analyze a user query to determine a context, and responsive to the context determination, deliver recommended sites to query”].
♦As per claims 8, 13, 
“wherein the order of priority of the displayed query redirection records is based on popularities of the query redirection records” See paragraph 0073, 0083 of Wexler [“most popular content”, “determine the popularity of content”].
♦As per claims 9, 20,
“wherein the user interface is a message creation interface provided by one of: an instant messaging system, an issue tracking system, a wiki system, an email system” See paragraph 0004, 0078 of Wexler [“issue tracking systems”, “instant message, chat, video chat, voice calls, and collaboration services”].
♦As per claims 10,
With similar limitation as in claim 1 further Wexler discloses a computer implemented method comprising:
“maintaining a plurality of query redirection records in a query redirection record system data store, each query redirection record corresponding to a respective specific knowledge management question and including a respective title and a respective link, the respective title indicating the respective specific knowledge management question being addressed and the respective link indicating a respective destination within a collaboration system data store at which respective information for resolving or partially resolving the respective specific knowledge management question is maintained, and wherein the query redirection record itself does not include information that answers the specific knowledge management question and the collaboration system data store is separate from the query redirection record system data store:” See Fig. 11 - 12, paragraph 0141, 0144 of Wexler wherein the results include links and can be located in different sources. The user can create/maintained the validate information including the title and descriptions as in Fig. 12, [“The validated information results can include a title 1102 for the validated information … The source information can include a source URL at 1108, a link to the original article at 1110”].
♦As per claims 21 – 22,
“the respective location of the respective help content which each query redirection record is associated with is a third system, the third system different from the collaboration system and the query redirection record system; and redirecting to the respective help content comprises redirecting to the respective help content on the third system” See paragraphs 0044 of Wexler wherein plurality of information sources can be used. The results can be retrieved from one of the sources Wexler [“the system 100 can include multiple APIs to integrate search operations across multiple third party information systems (e.g., customer service software solutions ("CSS"), customer relationship management systems ("CRM"), issue ticketing systems, collaboration software platforms, and/or search engines (e.g., GOOGLE, BING, etc.))]

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.
Applicant argues the cited art fails to disclose “the collaboration system comprising a collaboration system data store”. The Examiner respectfully disagrees.
As discussed above, the user can add/create a new entry in their respective system using tagging function. The collaboration system corresponds to one of the third party information systems that includes respective data store [“the system 100 can include multiple APIs to integrate search operations across multiple third party information systems (e.g., customer service software solutions ("CSS"), customer relationship management systems ("CRM"), issue ticketing systems, collaboration software platforms, and/or search engines (e.g., GOOGLE, BING, etc.))] . 
Applicant argues the cited art fail to disclose “a query redirection record system data store separate from the collaboration system data store and configured to store a number of query redirection records”. The Examiner respectfully disagrees.
Referring to Fig. 2 and 3, the database 207 corresponding to the “query redirection record system data store”, and Fig. 3, the system can interact with plurality of third party or information sources that represented “collaboration system” with respective data store. The query redirection record system data store separate from the collaboration system data store and configured to store a number of query redirection records, according to the Figures.
Applicant argues the cited art fail to disclose “query redirection records” including “a respective link providing a respective location of respective help content of the collaboration system”. The Examiner respectfully disagrees.
Referring to Fig. 9 – 10, paragraphs 0058, 0060, 0063 - 0064, 0141 of Wexler wherein the results are displayed as links [“the validated information can be displayed in conjunction with any linked sources referenced in the validated information”, “where multiple references or information sources are required to solve a particular problem a user can clip information from any number of sources, and/or provide links to any number of information sources”; “The source information can include a source URL at 1108, a link to the original article at 1110”].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161